Citation Nr: 9928275	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-40 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected chronic obstructive pulmonary disease 
(COPD), currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date prior to October 21, 
1994 for the assignment of a 30 percent rating for the 
service-connected COPD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1992 decision of the RO, which, in 
part, granted service connection for COPD and assigned a 10 
percent rating, effective on June 25, 1991.  

The Board also received this case on appeal from an August 
1995 decision of the RO, which assigned an increased rating 
of 30 percent, effective on October 21, 1994.  

The veteran claims that he is entitled to service connection 
for a skin disability.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  






REMAND

The veteran maintains, in essence, that his service-connected 
COPD is severe enough to warrant an evaluation in excess of 
30 percent.  He also claims that he is entitled to an 
effective date prior to October 21, 1994, for the assignment 
of a 30 percent rating for the service-connected COPD.  

The veteran's claim of entitlement to a rating greater than 
30 percent for the service-connected COPD is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  VA therefore has a duty to assist 
him in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The Board notes that the rating schedule criteria for 
evaluating respiratory disabilities changed on October 7, 
1996.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus, in order to prevent 
any prejudice to the veteran, this claim must be considered 
by the RO under the provisions of the old criteria pursuant 
to 38 C.F.R. § 4.97 including Diagnostic Code 6603 (1996) and 
any other applicable regulations, in addition to the revised 
criteria under 38 C.F.R. § 4.97 including Diagnostic Code 
6604 (1998), prior to appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the earlier effective date claim is inextricably 
intertwined with the claim for a higher rating for the 
service-connected COPD.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998) (where a decision on one issue would have a 
significant impact upon another and that impact, in turn, 
could render any review of the decision on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).  Thus, it would be 
inappropriate for the Board to proceed with adjudication of 
this claim without first determining whether a higher rating 
is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected COPD since July 
1991.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should then be scheduled 
for a VA pulmonary examination to 
determine the current severity of his 
service-connected COPD.  Before 
evaluating the veteran, the examiner 
should be provided with the claims folder 
for review in connection with his or her 
evaluation.  All indicated tests, 
including pulmonary function testing, 
should be accomplished. The examiner's 
report should also provide all current 
complaints, clinical findings and 
diagnoses in terms of both the old and 
new rating criteria.

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria.  If the 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


